DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Brandman et al. (US Patent Application Publication 2008/0123420), hereinafter referred to as BRANDMAN in view of Roohparvar (US Patent Application Publication 2008/0304317), hereinafter referred to as ROOHPARVAR.

Consider Claim 1,
BRANDMAN teaches a read voltage control method for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of memory cells, and the read voltage control method comprises (BRANDMAN, e.g., ¶0010,0060, mentions plurality of memory cells and reading with a discrimination voltage.): 5
sending a first read command sequence which instructs a reading of a plurality of first memory cells in the memory cells by using a first voltage level to obtain first data; (BRANDMAN, e.g., ¶0010, 0060, discloses a read command and reading a plurality of memory cells from a first predetermined voltage; ¶0046, obtain a number of corrections required (i.e., a first data).)
	determining a channel parameter (BRANDMAN, e.g., ¶ 0043-0047, 0060; Figs 7-11, describes determining an instant discrimination voltage (VD).) 
	obtaining first adjustment information of a read voltage according to the first data and the channel parameter of the first memory cells (BRANDMAN, e.g., ¶0044-0045, 0051,0058, describes using the first data (i.e., a per-state number of corrections) to obtain a channel parameter (i.e., a magnitude and direction of adjustment).), wherein the channel parameter reflects a channel status of the first memory cells; (BRANDMAN, e.g., Fig 8, shows change in voltage distribution over life of a memory cell; ¶0032, since the discrimination voltage changes over time based on element degradation it is reasonable to view it as reflecting a status of the memory cells on that channel.); and 
10adjusting a voltage level of the read voltage from the first voltage level to a second voltage level according to the first adjustment information. (BRANDMAN, e.g., ¶0045, describes adjusting a discrimination (i.e., read) voltage according to the magnitude and direction of the adjustment.) 
BRANDMAN fails to describe wherein the channel parameter is determined according to curve information of a threshold voltage distribution of the first memory cells, wherein the curve information corresponding to at least one of a curve endpoint, a curve type, a curve peak value and a curve slope of the threshold voltage distribution, and the threshold voltage distribution presents a distribution of voltages of the first memory cells.  ROOHPARVAR is directed towards systems and methods of identifying target threshold voltages and is considered analogous prior art. ROOHPARVAR does disclose determining the channel parameter according to curve information of a threshold voltage distribution of the first memory cells, wherein the curve information corresponding to at least one of a curve endpoint, a curve type, a curve peak value and a curve slope of the threshold voltage distribution (ROOHPARVER, e.g., Fig. 4; ¶0031, describes that cells are programmed to assume a range of voltage ranges; ¶0042, describes sampling the memory data using, for example, curve slope information.), and the threshold voltage distribution presents a distribution of voltages of the first memory cells (ROOHPARVER, e.g., Fig. 4; ¶0031, describes that cells are programmed to assume a range of threshold voltage ranges.). it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the adjustment of BRANDMAN to include the threshold determining mechanisms of ROOHPARVAR because it leads to improved data transfer speeds  (ROOHPARVAR, e.g.,  Abstract).

Consider Claim 2,  
The combination of BRANDMAN and ROOHPARVAR teaches the first data reflecting a total number of memory cells turned on by the first voltage level in the first memory cells. (BRANDMAN, e.g.,  ¶0046, describes obtaining data based on, among other things, the total number of memory cells turned on by a discrimination voltage.).
	
Consider Claim 3, 
The combination of BRANDMAN and ROOHPARVAR teaches 
if the channel status of the first memory cells matches a first status, determining the channel status as a first parameter (BRANDMAN, e.g., Fig 8, shows voltage distributions based on a channel status (e.g., age); ¶0032, discrimination voltage may change over time.  Thus, if memory cells match a first age (e.g., Fig 8:839a) a first parameter is determined based on the particular system configuration at a first time.); and 
if the channel status of the first memory cells matches a second status, determining the channel status as a second parameter, wherein the first parameter is different from the second parameter. (BRANDMAN, e.g., Fig 8, shows voltage distributions based on a channel status (e.g., age); ¶0032, discrimination voltage may change over time.  Thus, if memory cells match a second age (e.g., Fig 8:839b) a second parameter is determined based on the particular system configuration at a first time. Notably, the discrimination voltage (i.e., determined parameter) is different for the two statuses.).

Consider Claim 4, 
The combination of BRANDMAN and ROOHPARVAR teaches the channel status of the first memory cells comprises a threshold voltage distribution status of the first memory cells. (BRANDMAN, e.g., Fig 8, shows that an age corresponds to a distribution of threshold voltages.) 

Regarding claims 8 – 11 and 15 - 18, claims 8 - 11 and 15 - 21 comprise the same or similar limitations as claims 1-7 and are therefore rejected for the same or similar reasons. 

Regarding claim 8, The combination of BRANDMAN and ROOHPARVAR teaches a memory storage device similar to claim 1, above, but comprising: 
a connection interface unit configured to couple to a host system; a rewritable non-volatile memory module comprising a plurality of memory cells; and a memory control circuit unit, coupled to the connection interface unit and the rewritable non-volatile memory module (BRANDMAN ¶ 0004) “Such cards usually contain a reprogrammable non-volatile semiconductor memory cell array along with a controller that controls and supports operation of the memory cell array and interfaces with a host to which the card is connected.”

Regarding claim 15, The combination of BRANDMAN and ROOHPARVAR teaches a memory control circuit unit for controlling a rewritable non-volatile memory module similar to that of claim 1, but the memory control circuit unit comprising: 
a host interface, configured to couple to a host system, a memory interface, configured to couple to a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of memory cells; and a memory management circuit, coupled to the host interface and the memory interface, wherein the memory management circuit is configured to (BRANDMAN ¶ 0004, 0031) “Such cards usually contain a reprogrammable non-volatile semiconductor memory cell array along with a controller that controls and supports operation of the memory cell array and interfaces with a host to which the card is connected.” (¶ 0004) , “Both the input data bits and the ECC bits are then sent to a modulation/demodulation unit 205 that includes a modulator 207. Modulator 207 converts the digital data sent by ECC unit 201 to a form in which it is written in a memory array 209.” (¶ 0031).

Allowable Subject Matter
Claims 5-7, 12-14, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 11OCT2022 have been fully considered but they are not persuasive. 
[A] Re: Slope
	The applicant argues that the cited art fails to teach determining a parameter according to curve information.  The applicant indicates that the slope of ROOHPARVAR is different than the claimed curve information because the slope of ROOHPARVAR is based on a waveform received from the analog device is different than a voltage distribution.  However, the claim identifies that the channel parameter is determined based on curve information of a threshold voltage distribution.  ROOHPARVAR expressly teaches that the cells are programmed to assume a range of threshold voltages (ROOHPARVAR, e.g.,  ¶0030) and that the received waveform indicates the likely pattern of voltages responsible for the generation of the analog signal (ROOHPARVAR, e.g., ¶0041).  Therefore, the slope of ROOHPARVAR represents curve information of a threshold voltage distribution in the context that the cells of ROOHPARVAR are programmed to assume a range of voltages and the slope is information regarding what ROOHPARVAR refers to as one of two or more threshold voltage ranges which have been stored in the memory cell.  For at least these reasons the applicant’s arguments are not persuasive.


Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[A] Brandman et al. (US PGPub No. 2008/0092015) – describes a general approach to adaptive use of a non-volatile memory and is incorporated by reference into BRANDMAN (BRANDMAN, e.g., ¶0002).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137